Cassoday, J.
Although sec. 783 of the Revised Statutes is in the chapter relating to towns, and provides a way for changing the place of holding town meetings by ballot of the electors, yet a new and substantive way of making such change is provided by sec. 27, R. S., as amended by ch. 416, Laws of 1885, and which is therein made expressly applicable “ to all elections, whether general, special, or town elections: provided, that all town meetings be held at the polling place to be known as the first precinct.” State ex rel. Warden v. Waterbury, 79 Wis. 207. In that case, after able arguments and careful consideration, it was expressly held that “ whenever, under that statute, a town is divided into several election districts, the polling place in the district designated as the first precinct becomes the place for thereafter holding the town meetings in such town, and the officers there elected are entitled to their offices.” See, also, Mc Vichie v. Knight, 82 Wis. 137. It follows that the votes cast at the second precinct were properly rejected by the trial court.
By the Court.— The judgment of the circuit court is affirmed.